 IIn the Matterof THE XODER COMPANYandINDEPENDENT WELFAREASSOCIATION, INC.Case No. R-528P.Decided June 2, 1943Mr. Arthur Stark,for the Board.Mr. Harvey ,0. Yoder,of Cleveland, Ohio, for the Company.Mr. Harry Reamer,of Cleveland, Ohio, for the Association.Mr. Henry Fiering,of Cleveland, Ohio, for the U. E.Mr. David V. Easton,of counsel to the Board.DECISION'ANDDIRECTION,STATEMENT OF THE CASEIndependent Welfare Association, Inc., herein called the Associa-tion, duly filed a petition, alleging that a questionaffectingcommercehad arisen concerning the representation of employees of The YoderCompany, Cleveland, Ohio, herein called the Company.On Mai;ch27, 1943, before a hearing was held, the Company, the Association,the United Electrical, Radio & Machine Workers of America, local735 (CIO), herein called the U. E., and the Regional Director for theEighth Region (Cleveland, Ohio), entered into a "STIPULATION FORCERTIFICATION UPON CONSENT ELECTiON.",Pursuant to the stipulation, an election by secret ballot was con-ducted on April 16, 1943, under the direction and supervision of theRegional Director among all production and maintenance workers ofthe Company, excluding office employees, engineers, draftsmen, plant.guards, pattern makers, and supervisory employees of the rank offoremen and above,, to determine whether they desired to be repre-sented by the Association, or by the U. E., for the purposes, of col-lective bargaining, or by neither.On .April 16, 1943, the RegionalDirector issued and duly served upon the parties an Election Reporton the ballot.As to the balloting and its -results, the Regional Director reportedas follows :50 N L R B., No 10.36I THE YODER COMPANY37Approximate number of eligible voters------------------------494Total ballots cast-------------------------------------------445,Total ballots challenged-------------------------------------18Total void ballots-------------------------------------------1Total valid votes counted------------------------------------426Votes cast for United Electrical, Radio & Machine Workers ofAmerica, Local 735 (CIO) ----------------------------------215Votes cast for Independent Welfare Association, Inc-----------189Votes cast for neither-----------------------------------22On April 27, 1943, the Association and the Company, and onApril 28, 1943, the U. E. filed objections to the Election Report, allof which have been considered by the Board.The objections of bothlabor organizations and the Company., relate only to the Regional.Director's disposition of the challenged ballots.Upon the basis of the stipulation, the Election Report, the Objec-tions to the Election Report filed b3T the parties, the Report onObjections, and the entire record in the case, the Board makes thefollowing :FINDINGS OF FACTA question affecting commerce has arisen concerning the repre-sentation of employees of The Yoder Company, Cleveland, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act.-All production and maintenance workers of the Company, excludingoffice employees, engineers, draftsmen, plant guards, pattern makers,and supervisory employees of the rank of foremen and above, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.In view of the fact that the counting of the challenged ballots was.essential to determine the results of the election, the Regional Directorinvestigated the validity of the 18 challenged ballots and reportedhis findings and recommendations with respect to each of them.,L. J. Brownwas challenged by the Association on the ground thatliewas not employed by the Company on the date of the election.Investigation showed that his employment was severed on the dayfollowing the election.We shall, therefore, consider his ballot validand direct that it be counted.'Elmer Laceywas challenged by the Board Agent inasmuch as therecord indicated that his employment by the Company commencedMarch 26, 1943. Inasmuch as the date of eligibility in this electionwas March 20, 1943, his ballot is invalid.'The stipulationprovided that all proceduressubsequentto the election shall be inconformitywith ArticleIII,Section10, of National LaborRelations Board Rules andRegulations-Series2, as amended.536105-44--4 38DECISIONSOF NATIONALLABOR RELATIONS BOARDA. Hunnbelwas challenged by the U. E. as an office worker.He isa stock chaser or "expediter" who receives orders from the assistantproduction manager:Although he has a desk in the front office, heis listed,on the factory pay roll, is hourly paid, has no supervisoryauthority, and his position is more related to production than to officework.We agree with the Regional Director's recommendation thatHumbel's ballot be opened and counted.Joseph k ovaclzwas challenged by the U. E.He is a shipping clerkand has his desk within the shop.He is paid on an hourly basis andreceives his orders from the superintendent.He is in charge ofsending out the products of the Company, and supervises the truckdrivers to whom he gives the destination of the products.He has noauthority to recommend hiring or discharge of any employees. Inas-much as the stipulation provided that supervisors of the drank offoremen and above were to be excluded, and inasmuch as this em-ployee is definitely ranked below the foremen and exercises no super-visory duties, we agree with the recommendation of the RegionalDirector and shall order that Kovach's ballot be opened and counted.Lester Fergusonwas challenged by the Board Agent on the groundthat he was hired after the eligibility date.The Regional Directorreported that Ferguson was hired on March 23, 1943. In accordancewith the recommendation of the Regional Director, we shall declarehis ballot invalid.Charles Detlefs,who was challenged by the U. E., and H.Murphy,who was challenged by the Association, are employed by the Companyas chief inspectors, the former in Plant No. 1, and the latter in theShellDivision.They are in charge of the respective inspectiondepartments in the sites wherein they work.They are paid on anhourly basis, and, according to the Company, have no authority tohire or discharge or to recommend such action.They report directlyto the superintendent. 'Their rank corresponds to leaders who are inthe supervisory class below the foremen.They do not attend fore-men's meetings and their salary is less than that of foremen. Inas-much as the stipulation provided for the exclusion of supervisoryemployees of the rank of foremen or over, we agree with the RegionalDirector's recommendation and shall order that these two ballots beopened and counted.Tony Artnerwas challenged by the U. E. on the ground that he isa foreman.He is in charge of the maintenance department, receivesforeman's wages, and attends foremen's meetings.Although he per-forms some manual labor, he has the authority to recommend thedischarge of employees. In accordance with the Regional Director'srecommendation, we shall declare his ballot invalid.L. Freesewas challenged by the U. E: on the ground that he is aforeman.This employee has taken the place of, the night foreman THE TOnER COMPANY39in one of the departments of the Company, and although he does notreceive a foreman's wage,and although this appointment is merely -temporary,at the time of the election he was performing the dutiesof a foreman and was considered as such by the employees in thedepartment.Under these circumstances, we agree with the recom-mendation of the Regional Director and shall declare his ballotinvalid.A. Bishopwas challenged by the U. E. This employee is the re-ceiving clerk whose position is analogous to that of Kovach, theshipping clerk.He has six employees in his department,but has noauthority to recommend the discharge of any of them.For reasonsindicated in the discussion of Kovach's challenge,we shall order thatBishop's ballot likewise be counted.=L. Robwas challenged by the U. E.He is a roll tester and service-man who constitutes a one-man department.'He'works under a fore-man, is hourly paid, and has no supervisory authority whatsoever.Although he.has received a production supervision certificate, he isnot rated as a foreman.We shall, therefore, order'that his ballot beopened and counted.Fred Millswas challenged by the Board Agent on the ground thathe was not employed within a department included 'within the stipu-lated unit.He is engaged in the blueprint division of the engineeringdepartment and his name is included in an appropriate unit estab-lished in 'another case involving different employees of the sameCompany. ,We shall, therefore, declare his ballot invalid.Anna Zinnmer, Lyda Cof rnais, Anton Chap, Frank Veits, EleanorFlame? t,andMary Lou Peter,were challenged by the Board's Agenton the ground that they were employed in the Company's cafeteriawhich was not included within the appropriate unit.These employees are all`paid on an hourly basis with the exception of MaryLou Peter; they wear badges which are worn only by production andmaintenance employees, and they are on the factory pay roll.How-ever, they are not production and maintenance employees inasmuchas they have no actual connection with the finished products of theCompany. In accordance with the Regional Director's recommenda-tions we find that these employees were not entitled to vote and shalldeclare their ballots invalid.For the reasons indicated above we conclude and find that ElmerLacey, Lester Ferguson, Tony Artner, L. Freese, Fred Mills, AnnaZimmer,Lyda Coffman, Anton Chap, Frank Veits, Eleanor Klamert,and Mary Lou Peter,were not eligible to vote in the election andtheir ballots are hereby declared invalid.We further find that L. J. Brown, A. Huunbel, Joseph Kovach,Charles Detlefs, H. Murphy, A. Bishop, and L. Rob, were eligible 40DECISIONSOF N'*TIONALLABOR RELATIONS BOARD-J1to vote in the election and their ballots are hereby declared valid.Since the results of the election-may depend uponthe counting ofthe challenged ballots declared valid, we shalldirect that they beopened and counted.DIRECTIONBy virtue, of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article'III, Section 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The YoderCompany, Cleveland, Ohio, the Regional Director for the EighthRegion shall, pursuant to the Rules and Regulations of the Board,set forth above, and subject to Article III, Sections 9 and 10, ofsaid Rules and Regulations, within ten (10) days from the date ofthis Direction, open,and count the ballots of L. J. Brown, A. Humbel,Joseph Kovach, Charles Detlefs, H. ,Murphy, A. Bishop, and L. Rob,and, thereafter, prepare and cause to be served upon the parties in'this proceeding a supplemental election report embodying therein hisfindings and his recommendations as to the result of the balloting.4N